              IN THE UNITED STATES DISTRICT COURT
          FOR THE EASTERN DISTR I CT OF NORTH CAROLINA
                        WESTERN DIVISION

                            5 : 18-CR-256-H


UNITED STATES OF AMERICA

     versus

ANGELINA ELANA GONSALEZ PARRA


                         ORDER TO RETURN
                       DEFENDANT'S PASSPORT

     Defendant through counse l has moved for an order
directing the United States Pr obation Office to release the
Defendant ' s passport to her counsel Thomas C . Manning. The
defendant through counsel surrendered her passport to the
Probation Office as a condition of pretrial release
following her initia l appearance .
     The defendant ' s case is now concluded .
     Therefore , it is ORDERED that the United States
Probation Office release the defendant ' s passport to her
counsel , Thomas C . Manning .
                     ~
     This , the   ~t,da y of September , 20 1 9 .




                                              r District Judge
